Case 2:20-cr-00008-TSK-MJA Document 54 Filed 01/27/21 Page 1 of 5 PageID #: 139



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                      Crim. Action No.: 2:20-CR-8
                                                             (Judge Kleeh)

 LAWRENCE ALLEN KEPLINGER,

                   Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 51],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On January 4, 2021, the Defendant, Lawrence Allen Keplinger

 (“Keplinger”),     appeared        before   United    States   Magistrate   Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Six of the Indictment, charging him with Possession with

 Intent to Distribute More Than 50 Grams of Methamphetamine, in

 violation of Title 21, United States Code, Sections 841(a)(1),

 841(b)(1)(A).     Keplinger        stated    that    he   understood    that     the

 magistrate   judge      is   not    a   United   States   District     Judge,    and

 Keplinger consented to pleading before the magistrate judge.                    This

 Court referred Keplinger’s plea of guilty to the magistrate judge

 for the purpose of administering the allocution, pursuant to

 Federal Rule of Criminal Procedure 11, making a finding as to

 whether    the   plea   was   knowingly      and     voluntarily   entered,      and

 recommending to this Court whether the plea should be accepted.
Case 2:20-cr-00008-TSK-MJA Document 54 Filed 01/27/21 Page 2 of 5 PageID #: 140



 USA v. KEPLINGER                                                   2:20-CR-8
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 51],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Keplinger’s statements during the plea hearing,

 and the Government’s proffer establishing that an independent

 factual basis for the plea existed, the magistrate judge found

 that Keplinger was competent to enter a plea, that the plea was

 freely and voluntarily given, that Keplinger was aware of the

 nature of the charges against him and the consequences of his plea,

 and that a factual basis existed for the tendered plea.                  The

 magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 51] finding a

 factual basis for the plea and recommending that this Court accept

 Keplinger’s plea of guilty to Count Six of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Keplinger nor

 the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 51], provisionally ACCEPTS Keplinger’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Six of the

 Indictment.

                                       2
Case 2:20-cr-00008-TSK-MJA Document 54 Filed 01/27/21 Page 3 of 5 PageID #: 141



 USA v. KEPLINGER                                                        2:20-CR-8
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 51],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The   Probation   Officer     shall   undertake       a   presentence

 investigation      of   Keplinger,        and     prepare     a       presentence

 investigation report for the Court;

       2.    The Government and Keplinger shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 February 8, 2021;

       3.    The presentence investigation report shall be disclosed

 to Keplinger, his counsel, and the Government on or before April

 9, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before April 23, 2021;




                                       3
Case 2:20-cr-00008-TSK-MJA Document 54 Filed 01/27/21 Page 4 of 5 PageID #: 142



 USA v. KEPLINGER                                                   2:20-CR-8
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 51],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.     The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before May

 7, 2021; and

       6.     Counsel may file any written sentencing memorandum or

 statements     and   motions   for    departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 May 21, 2021.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Keplinger

 on June 2, 2021, at 2:30 p.m., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00008-TSK-MJA Document 54 Filed 01/27/21 Page 5 of 5 PageID #: 143



 USA v. KEPLINGER                                                   2:20-CR-8
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 51],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: January 27, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
